Case 7:20-cv-00567-TTC-RSB Document 12 Filed 11/19/20 Page 1 of 1 Pageid#: 32


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 LATRISA CARTER,                                   Civil Action No. 7:20-cv-00567
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Thomas T. Cullen
 MONDUL, et al,                                    United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered October 20, 2020, the court directed plaintiff to submit within 20 days from the

date of the order the required six-month statements for the months of February through July

2020, in order to continue with the application to proceed in forma pauperis. Plaintiff was

advised that a failure to comply would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 19th day of November, 2020.



                                                   /s/ Thomas T. Cullen
                                              __________________________________
                                                     United States District Judge
